DeGrasse, J. (dissenting in part).
Plaintiffs former live-in boyfriend, Felix Perez, shot and seriously wounded her before fatally shooting himself. These acts were committed in the immediate presence of plaintiff’s then five-year-old twin sons. Plaintiff had been subjected to Perez’s ongoing threats and harassment. Accordingly, at plaintiffs instance, a police officer served Perez with an order of protection nine days before the incident. Perez continued to call and harass plaintiff nevertheless. Plaintiff testified that she reported these calls to Police Officer Torres of the 48th Precinct’s Domestic Violence Unit. One day before the shooting, Perez called plaintiff again, this time threatening to kill her. Frightened, plaintiff left her apartment with her sons and headed for her grandmother’s home. While en route, plaintiff called Torres and told him about Perez’s death threat. Plaintiff testified that Torres told her not to worry and instructed her to return to her home because the police were going to arrest Perez. Assured by Torres’s words, plaintiff *85returned to her home thinking that Perez would be arrested for violating the active order of protection. It was plaintiffs expectation that Torres would call and inform her when Perez was arrested. The deadly encounter occurred when plaintiff found Perez at her doorway as she was putting out her garbage.
Absent a special relationship, a municipality is not subject to tort liability for its failure to furnish police protection to an individual citizen (Cuffy v City of New York, 69 NY2d 255, 260 [1987].) The elements of this special relationship are:
“(1) an assumption by the municipality, through promises or actions, of an affirmative duty to act on behalf of the party who was injured; (2) knowledge on the part of the municipality’s agents that inaction could lead to harm; (3) some form of direct contact between the municipality’s agents and the injured party; and (4) that party’s justifiable reliance on the municipality’s affirmative undertaking” (id.).
Defendants and the plurality writing posit that there was insufficient evidence to support a finding of justifiable reliance on the part of plaintiff.
The issue of justifiable reliance was resolved in plaintiff’s favor by the jury’s answer to the following question on the verdict sheet:
“After Carmen Valdez’s telephone call to the Police Department 48th Precinct, did Carmen Valdez justifiably rely on the Police Department’s statements when she stayed at her home with her children July 19, 1996, and when she opened her door to dispose of garbage the following evening, July 20, 1996”?
With regard to reliance, the Cuffy Court noted that
“at the heart of most of these ‘special duty’ cases is the unfairness that the courts have perceived in precluding recovery when a municipality’s voluntary undertaking has lulled the injured party into a false sense of security and has thereby induced [her] either to relax [her] own vigilance or to forego other available avenues of protection” (Cuffy at 261).
In this case, the evidence before the jury was sufficient to support the jury’s finding that plaintiff was induced to do both. In the first instance, she forwent going to a safe haven at her *86grandmother’s home and instead returned to her apartment as instructed by Police Officer Torres. She also relaxed her vigilance by opening the door as she was about to put the garbage out.
The plurality writing and defendants correctly cite Cuffy for the general proposition that a verbal assurance, without more, does not constitute a sufficient basis for the requisite justifiable reliance. I disagree, however, with their conclusion that this case is factually indistinguishable from Cuffy. On the contrary, the existence of a special duty is dependent upon the particular facts of each case (see e.g. Betancur v City of New York, 11 AJD3d 266, 267 [2004], lv denied 4 NY3d 707 [2005]; Jones v New York City Tr. Auth., 183 AD2d 658, 660 [1992].)
In the Cuffy case, Joseph Cuffy spoke with a police lieutenant about his violent downstairs tenants and stated that he would move his family out of their apartment if an arrest was not made. Cuffy was told by the lieutenant that he should not worry and that an arrest would be made or something else would be done “first thing in the morning” (Cuffy at 259). Hours after morning came and went, Cuffy’s wife, Eleanor, and their sons were assaulted at their home by the tenants. The Cuffy Court found that the injuries could not be deemed to have resulted from justifiable reliance on the assurances of police protection that Cuffy had received (id. at 263). The Court reasoned that although Ms. Cuffy and one son “knew or should have known by midday that the promised police action would not be forthcoming, they remained in the house hours after any further reliance on those assurances could reasonably be deemed justified” (id.). In its reasoning, the Court noted that Eleanor Cuffy had reason to know danger still existed because she looked out of her window periodically throughout the day without seeing any police cars pull up in front of her house (id.).
Unlike Ms. Cuffy, plaintiff in this case could not have looked out her window or taken any other similar measure to ascertain that Torres had not arrested Perez. Moreover, the Cuffy family, unlike plaintiff, did not forgo an option to go to what they thought would be an alternative safe place at the direction of a police officer. Accordingly, the facts of Cuffy are distinguishable for purposes of a justifiable reliance analysis. I disagree with the plurality writing’s premise that a special duty generally does not exist without “visible police conduct or action” at the victim’s home or some similar site. Indeed, there was no such police conduct or action in Sorichetti v City of New York (65 *87NY2d 461 [1985]), a case in which the Court of Appeals found a special relationship where a mother sought the help of the police to protect her child from her assaultive husband who had taken the child to his home. In fact, a police lieutenant declined to send a patrol car to the husband’s home and told the mother “to leave her phone number and to go home, and that he would call her if [the husband] showed up” (id. at 467). The husband assaulted and seriously injured the child. There, the Court of Appeals did not find the element of justifiable reliance to be lacking. In fact, I submit that the facts upon which the Sorichetti Court found justifiable reliance are less compelling than those set forth in this record.
I take this position based on the Court of Appeals’s own analysis of Sorichetti. Specifically, in one of its 10 citations to Sorichetti, the Cuffy Court said the following:
“In a line of cases culminating in Sorichetti v City of New York (65 NY2d 461), we recognized a narrow right to recover from a municipality for its negligent failure to provide police protection where a promise of protection was made to a particular citizen and, as a consequence, a ‘special duty’ to that citizen arose. Essential to recovery is proof that the plaintiff relied on the promise and that his reliance was causally related to the harm he suffered” (Cuffy, 69 NY2d at 258 [remaining citation omitted].)
As later reaffirmed by the Court, a special relationship in Sorichetti arose out of (1) the order of protection, (2) the City’s knowledge of a specific danger, (3) the City’s instructions to the mother, plus (4) her reasonable expectation of police protection (Lauer v City of New York, 95 NY2d 95, 104 n 2 [2000]). To reiterate, “justifiable reliance” is an element of a special relationship (Cuffy, 69 NY2d at 260). It is clear that Cuffy refines but does not supplant the holding of Sorichetti. Therefore, contrary to the plurality writing’s view, Sorichetti stands as precedent for a special relationship analysis which includes the element of justifiable reliance.
“Evidence is legally insufficient to support a verdict if there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Lang v Newman, 12 NY3d 868, 870 [2009] [internal quotation marks and citation omitted]). It follows, of course, that evidence is sufficient if supported by such a valid line of *88reasoning. I respectfully submit that the facts of this case, measured against the four Sorichetti factors, enumerated above, provide a valid line of reasoning sufficient to support the jury’s conclusion that there was a special relationship between plaintiff and the City of New York.
The concurring writing cites McLean v City of New York (12 NY3d 194 [2009]) for the proposition that even if plaintiff has established justifiable reliance there can be no liability “unless the failure of the police to take any action to arrest Perez was the failure to perform a ministerial act.” Under McLean, the discretionary acts of a municipality may never be a basis for tort liability, while ministerial acts may support liability only where a special duty is found (id. at 202). On this point, I would disagree with any view that the provision of police protection is ipso facto a discretionary act. As noted above, a triggering event in this case was Perez’s violation of the order of protection. When the police are made aware of a possible violation of an order of protection “they are obligated to respond and investigate, and their actions will be subject to a ‘reasonableness’ review in a negligence action” (Sorichetti, 65 NY2d at 470). It follows that the Court’s application of this reasonableness standard in Sorichetti belies any argument that police conduct is discretionary in situations involving responses to reported violations of orders of protection.
Moreover, the McLean Court did not chart a new course in noting the distinct legal consequences of discretionary and ministerial municipal conduct. The Court articulated the discretionary/ministerial dichotomy in Tango v Tulevech (61 NY2d 34 [1983]) 18 months before it decided Sorichetti. Also, the concurring writing places seemingly undue emphasis on dicta in the concurring opinion of Chief Judge Lippman in Dinardo v City of New York (13 NY3d 872 [2009]). In the Dinardo concurrence the Chief Judge stated that
‘ ‘ [u] nfortunately, under the rule announced in McLean, a plaintiff will never be able to recover for the failure to provide adequate police protection, even when the police voluntarily and affirmatively promised to act on that specific plaintiff’s behalf and he or she justifiably relied on that promise to his or her detriment” (id. at 877).
I say the quoted language is dicta because neither Dinardo nor McLean involves police protection. For these reasons, I submit that McLean does not abrogate municipal liability based on a special relationship in a case involving police protection.
*89As set forth on the verdict sheet, the jury determined that after receiving plaintiffs telephone call on July 19, 1996, “the Police Department act[ed] with reckless disregard for the safety of others in not taking action on July 19 or July 20, 1996 to protect” plaintiff. The jury was charged that one acts with reckless disregard for the safety of others when he or she, with gross indifference to the rights or safety of others, engages in conduct that makes it probable that injury will occur. According to Torres’s testimony, no telephone call from plaintiff was received on the July 19, 1996 date. No other police officer testified about receipt of the call. Hence, the record contains no evidence as to how the information about Perez was handled once received from plaintiff. Absent speculation, the jury was left with no basis for a determination as to whether defendants failed to arrest Perez out of gross indifference to the rights or safety of plaintiff or simple negligence. Therefore, viewing the evidence in the light most favorable to plaintiff and drawing every reasonable inference in her favor, there is no valid line of reasoning from which the jury could have rationally determined that defendants acted with reckless disregard for the safety of others.
Therefore, I would modify the judgment entered below only to the extent of vacating the jury’s determination that defendants acted with reckless disregard for the safety of others and reducing the awards for noneconomic damages accordingly and affirm the judgment as so modified.
Saxe, J., concurs with Catterson, J.; Abdus-Salaam, J., concurs in a separate opinion; Mazzarelli, J.P., and DeGrasse, J., dissent in part in a separate opinion by DeGrasse, J.
Judgment, Supreme Court, Bronx County, entered September 18, 2008, reversed, on the law, without costs, the verdict vacated and the complaint dismissed. Appeal from order, same court, entered March 14, 2008, dismissed, without costs, as subsumed in the appeal from the judgment.